Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-30-2003

Sheet Workers Intl v. New Brunswick Gen
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1348




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Sheet Workers Intl v. New Brunswick Gen" (2003). 2003 Decisions. Paper 428.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/428


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                 No. 02-1348


  SHEET WORKERS INTERNATIONAL ASSOCIATION LOCAL 27 ANNUITY,
  HEALTH & WELFARE, VACATION, EDUCATION AND UNEMPLOYMENT
   FUNDS; THOM AS B. STAPLETON; GILBERT H. NELSON, as Trustees and
  Fiduciaries for SHEET METAL WORKERS INTERNATIONAL ASSOCIATION
 LOCAL 27 ANNUITY FUND; PETER A. FAGAN; BETTY A. HOGAN, as Trustees
and Fiduciaries for SHEET METAL WORKERS INTERNATIONAL ASSOCIATION
 LOCAL 27 VACATION FUND; GERARD EZYSKE, as Trustees and Fiduciaries for
   SHEET METAL WORKERS INTERNATIONAL ASSOCIATION LOCAL 27
EDUCATION FUND; Carl D. Sommers; Robert Brown, as Trustees and Fiduciaries for
   SHEET METAL WORKERS INTERNATIONAL ASSOCIATION LOCAL 27
                           UNEMPLOYMENT FUND

                                       v.

NEW BRUNSWICK GENERAL SHEET METAL WORKS; JOHN GRYWALSKI; JMJ
                MANAGEMENT COM PANY, LLC.,

                                   Appellants


      ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
                   THE DISTRICT OF NEW JERSEY

                         (Dist. Court No. 98-CV-05490)
                   District Court Judge: Dennis M. Cavanaugh


                            Argued on June 2, 2003

              Before: ALITO, ROTH, STAPLETON, Circuit Judges

                         (Opinion Filed: June 30, 2003)
                                           John A. Craner (Argued)
                                           Craner, Satkin & Scheer, P.A.
                                           320 Park Avenue, P.O. Box 367
                                           Scotch Plains, New Jersey 07076

                                           Counsel for Appellants

                                           Mark E. Belland (Argued)
                                           Steven J. Bushinsky
                                           Tomar, O’Brien, Kaplan, Jacoby & Graziano,
                                           P.A.
                                           20 Brace Road
                                           Cherry Hill, New Jersey 08034

                                           Counsel for Appellees


                               OPINION OF THE COURT




PER CURIAM:

       The appellants challenge the District Court’s denial of their cross motion, pursuant

to Fed. R. Civ. P. 60(b)(1), (4) and (6), to vacate the judgment resulting from a settlement

agreement entered into by the parties on April 23, 2001. The appellants’ motion

challenged the settlement on two grounds: (1) that the settlement accepted by the District

Court did not represent a meeting of the parties’ minds as to all essential terms of

settlement1 and (2) that the appellants’ previous attorney, who accepted the settlement on


       1
        Appellants base their argument on the principle that a settlement agreement is
treated as a contract, Pennwalt Corp. v. Plough, Inc., 676 F.2d 77, 79 (3d Cir. 1982), and,
therefore, the validity of the settlement is determinable based on the traditional rules of
contract formation. Relevant sections of Restatement (Second) of Contracts (1979) state

                                             -2-
behalf of his client in open court, did not have sufficient authority to enter into a binding

settlement agreement. Upon review of the record, we disagree with the appellants on both

grounds.

       We are satisfied that the terms of agreement entered into the record on April 23,

2001, constituted a “meeting of the minds” as to essential terms of settlement. We

therefore hold that the District Court did not err when it declined to vacate the settlement

on the ground that the agreement set forth in open court was incomplete.

       We also decline to reverse the District Court’s denial of the motion to vacate the

judgment resulting from settlement on grounds of insufficient authority. 2 Upon reviewing

the record in regard to the negotiations and proceedings leading to settlement, we find

sufficient evidence of apparent authority to sustain the District Court’s action. The parties

do not dispute that appellant Grywalski engaged in extensive telephone conversations

with his attorney during settlement negotiations on the morning of April 23, 2002.



that an alleged contract is only enforceable where “the terms of the contract are
reasonably certain,”id. at §33, and the parties to the agreement “mutual[ly] assent” to
those terms, id. at §17(2).
       2
        This Court has applied the relevant state’s law of agency where an attorney’s
authority to settle litigation is at issue as “the focus [in such instances] is on the attorney’s
relationship with his clients” and “no substantial federal interest is affected.” Tiernan v.
Devoe, 923 F.2d 1024, 1033 (3d Cir. 1991) (involving state and federal claims);
Complaint of Bankers Trust Co., 752 F.2d 874 (3d Cir. 1984) (involving federal claims).
New Jersey law, the applicable state law in this instance recognizes the doctrine of
apparent authority in such situations and places the burden on the party challenging the
settlement to rebut a presumption that the attorney had authority to enter into that
settlement. United States Plywood v. Neidlinger, 41 N.J. 66, 74 (1963).

                                               -3-
Additionally, as explained by the District Court, “[o]n the record, the Court confirmed

that both sides understood the agreement and the attorneys represented that their clients

understood and approved the settlement.” App. at 17a-18a. Finally, while the defendant’s

lengthy delay in challenging the entered settlement is not directly relevant to the issue of

apparent authority, we note that this delay renders the appellants’ current position less

convincing.

       For the foregoing reasons, we affirm the judgment of the District Court denying

the appellants’ Rule 60(b) motion to vacate the judgment resulting from the settlement

entered by the parties on April 23, 2001.




                                             -4-